DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic circuit” in claim 1 and the “temperature/humidity sensor” and “dust sensor” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensors 700 on pg. 7, line 7 of applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0153040 (referred to as Wang).
Regarding claim 1, Wang discloses an air purification device (air handling system as depicted in fig. 1 and para. [0038]) including an interchangeable lower body (para. [0039] discloses the modular capability to install different lower body modules), the air purification device comprising: an upper body (top cover 1. See figs. 1-2 and 10) opened at an upper portion thereof (figs. 2 and 10 disclose outlet 102 of top cover 1 being an opening), selectively having therein an electronic circuit (detection unit as disclosed in para. [0062]) configured to operate the air purification device (para. [0062] discloses the detection unit being configured to operate at least an air quality detecting function), and having, at the upper portion thereof (fig. 10 discloses outlet 102 being located on top cover 1), an air discharge unit (outlet 102) configured to discharge purified air (para. [0061] discloses outlet 102 being an air outlet capable of discharging purified air), the upper body being configured to be connected to one of interchangeable lower bodies (base 5 and air handling devices 2-4 form the lower body as disclosed by figs. 1-2. Para. [0062] discloses top cover 1 being capable of connecting to air handling devices below it via mating interface 108) having different capacities (components 2-5 may have different capacities based on the amount and configuration of air handling devices used. See paras. [0038]-[0039]); and the lower body opened at an upper portion thereof (air outlet 211 of humidifying device 2. see figs. 2 and 21) and coupled to the upper body (fig. 2 discloses humidifying device 2 being coupled to top cover 1) by being brought into contact with a lower portion of the upper body (fig. 2 and para. [0043] discloses humidifying device 2 and top cover 1 coupling when being brought into contact via a magnet), the lower body having a vacant space (space defined by purifying housings 301 and 303. See fig. 18 and para. [0082]) into which a filter configured to purify air is inserted (fig. 18 and para. [0082] disclose purifying module 302 being located inside housings 301 and 303 and may consist of a filter), selectively having therein an electronic circuit (circuit board of dehumidifying device 4 as disclosed by para. [0075]) configured to operate the air purification device (it would be reasonable to one of ordinary skill in the art to conclude that the circuit board located within the dehumidifying device 4 would be used to operate a function of the dehumidifying device 4 like operating the compressor 407), and having an air intake unit (air inlet 431 of dehumidifying device 4) provided on an outer surface thereof (see fig. 2) to draw in contaminated air (air inlet 431 is capable of drawing in contaminated air. See para. [0069]).
Regarding claim 2, Wang discloses the invention of claim 1 and further discloses wherein the air intake unit is provided on an entire surface (figs. 1-2 and 15-16 disclose air inlet 431 being located along a continuous surface) along an outer circumference of the lower body (see figs. 1-2 and 15-16) and draws in the contaminated air in all directions at 360 degrees (figs. 1-2 and para. [0073] disclose air inlet 431 being capable of drawing air from 360 degrees of direction).
Regarding claim 3, Wang discloses the invention of claim 1 and further discloses wherein the lower bodies are implemented to have different sizes (the stack of components 2-5 may have different sizes should one of the components not be used. See para. [0038]) and to be interchangeable (see para. [0039]).
Regarding claim 9, Wang discloses the invention of claim 1 and further discloses wherein the lower body and the upper body are coupled by means of magnetic members (see para. [0004]) having different magnetic polarities (see para. [0043]) and provided on a circumferential surface of the lower body (figs. 26-27 and para. [0120] disclose lower magnet 216b and upper magnet 217b being located on the circumferential surface of humidifying device 2) and a circumferential surface of the upper body (fig. 11 discloses top cover magnet 109 being located on the circumferential surface of top cover 1) which are brought into contact with each other (see para. [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 3 above, and further in view of US 6,705,389 (referred to as Stahl).
Regarding claim 4, Wang discloses the invention of claim 3 and further discloses a fan (see annotated fig. 1) of the air purification device (annotated fig. 1 discloses the fan being part of top cover 1).
Wang does not explicitly disclose a configuration of the fan wherein a fan rotational speed being automatically set based on a capacity of the interchangeable lower body.
However, Stahl does disclose a fan rotational speed (col. 4, lines 1-7 disclose a fan rotation speed of fan unit 4) being automatically set based on a capacity of the interchangeable lower body (col. 4, lines 1-7 discloses the rotation speed of fan unit 4 being automatically set based on desired capacity).
Wang and Stahl are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Wang to include the capability to automatically modify fan rotation speed based on desired capacity in order to adaptively meet the operating requirements of a given location (Stahl, col. 4, lines 1-7).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 2011/0162335 (referred to as Frei).
Regarding claim 5, Wang discloses the invention of claim 1 but does not disclose wherein a separation member having a label shape is provided on an upper circumference of the filter in order to lift up and separate the filter from the lower body.
However, Frei does disclose a separation member (tabs 82) having a label shape (fig. 8C discloses tabs 82 having a label shape) is provided on an upper circumference of a filter (figs. 8A-8C discloses tabs 82 being provided on the upper circumference of panel filter 5) in order to lift up and separate the filter from a lower body (see para. [0076]).
Wang and Frei are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter body of Wang to include the tabs of Frei in order to make it easier for a user to remove the filter (Frei, para. [0076]).
Regarding claim 6, Wang in view of Frei disclose the invention of claim 5 and the combination further discloses wherein a part of the separation member is exposed to the outside (when the outer circumference of the purifying module 302 of Wang is modified with the tabs 82 of Frei the tabs may be exposed to the outside for user access. See Frei, para. [0076]) in a state in which the filter is inserted into the lower body (state as depicted in fig. 18 of Wang).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 2019/0137124 (referred to as McGarva).
Regarding claim 7, Wang discloses the invention of claim 1 and further discloses wherein the air discharge unit comprises: a blower fan (see annotated fig. 1) provided in the upper body (annotated fig. 1 discloses the fan being part of top cover 1) and configured to induce a flow of air (fig. 1 and annotated fig. 1 disclose a fan powered by motor 104 which is capable of inducing air flow) so that the purified air is discharged to the outside (fig. 1 discloses top cover 1, which contains the fan, being located after purifying device 3 so that purified air exits outlet 102); a first fan cover (see annotated fig. 2) provided on the upper portion of the upper body (annotated fig. 2 and fig. 2 disclose the fan cover being located on top cover 1) and configured to cover a front side of the blower fan (see annotated fig. 2 and fig. 2); 
Wang does not disclose a second fan cover provided on an upper portion of the first cover and configured to doubly cover the blower fan.
However, McGarva does disclose and a second fan cover (outlet cover 20. see fig. 3) provided on an upper portion of a first cover (fig. 3 discloses outlet cover 20 being located on an upper portion of inner protective cover 32) and configured to doubly cover a blower fan (figs. 3-4 and para. [0092] disclose two protective covers covering ventilator 34).
Wang and McGarva are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air outlet of Wang to include the double fan cover structure of McGarva in order to prevent objects of differing sizes to enter through the air outlet and damage the fan.
Regarding claim 8, Wang in view of McGarva disclose the invention of claim 6 and the combination further discloses wherein the first fan cover comprises a first discharge port (annotated fig. 2 discloses the fan cover containing outlet 102 of Wang) in the form of a mesh (fig. 3 of McGarva discloses inner cover 32 having a mesh structure), and the second fan cover comprises a second discharge port (fig. 3-4 of McGarva discloses outlet cover defining an airflow outlet) having slits (see fig. 3 of McGarva) formed at an equal interval (see fig. 3 of McGarva).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 2018/0181094 (referred to as Funk).
Regarding claim 10, Wang discloses the invention of claim 1 and further discloses wherein a slot portion (see annotated fig. 3) is provided in a circumferential surface of the upper body (annotated fig. 3 and fig. 2 discloses the slot being on the inside of outer wall 106).
Wang does not disclose a chip configured to cooperate with an IoT (Internet of things) module is mounted in the slot portion.
However, Funk does disclose a chip (processor 1410 which may be processing chips as disclosed in para. [0263]) configured to cooperate with an IoT (Internet of things) module (fig. 1 and para. [0263] disclose IoT-devices cooperating with one another. Claim 14 discloses air purifiers being IoT-devices) is mounted in a slot portion (when Wang is modified to include the processing chip of Funk it would be obvious to mount the chip in the slot with the other electronics).
Wang and Funk are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air handling device of Wang to have the Internet of Things communication of Funk in order to integrate it into a smart home (Funk, para. [0026]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 2006/0201119 (referred to as Song).
Regarding claim 11, Wang discloses the invention of claim 1 and further discloses wherein at least one of a temperature/humidity sensor (para. [0062] discloses a temperature and humidity sensor) configured to detect a temperature/humidity environment (para. [0062] and fig. 11 disclose the sensors detecting conditions of the environment) outside or inside the air purification device (para. [0062] and fig. 11 disclose the sensors detecting air outside the air handling system) and a dust sensor (para. [0062] discloses a volatile organic compounds sensor) configured to detect an environment of outside air quality (para. [0062] and fig. 11 disclose the sensors detecting conditions of the outside environment) is provided on a circumference of the upper body (see para. [0062] and fig. 12), and the air purification device further comprises a control unit (see paras. [0064]-[0065]) configured to control an operation of the air purification device (see paras. [0064]-[0065])
Wang does not disclose a configuration in which the controlling of an operation of the air purification device is based on detection results of the temperature/humidity sensor and the dust sensor.
However, Song does disclose an operation of an air purification (air cleaner as disclosed by fig. 1 and para. [0023]) device being based on detection results of the temperature/humidity sensor (see para. [0053]) and the dust sensor (see para. [0052]).
Wang and Song are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Wang to control an operation of the air handling system based on data from sensors like Song does in order to automatically being cleaning or heating air to maintain comfortable environmental conditions (Song, para. [0052]-[0053]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of McGarva.
Regarding claim 12, Wang discloses an air purification device (air handling system as depicted in fig. 1 and para. [0038]) including an interchangeable lower body (para. [0039] discloses the modular capability to install different lower body modules), the air purification device comprising: an upper body (top cover 1. See figs. 1-2 and 10) opened at an upper portion thereof (figs. 2 and 10 disclose outlet 102 of top cover 1 being an opening) and having, at the upper portion thereof, an air discharge unit (outlet 102. See fig. 10) configured to discharge purified air (para. [0061] discloses outlet 102 being an air outlet capable of discharging purified air), the upper body being configured to be connected to one of interchangeable lower bodies (base 5 and air handling devices 2-4 form the lower body as disclosed by figs. 1-2. Para. [0062] disclose top cover 1 being capable of connecting to air handling devices below it via mating interface 108) having different capacities (components 2-5 may have different capacities based on the amount and configuration of air handling devices used. See paras. [0038]-[0039]); and the lower body opened at an upper portion thereof (air outlet 211 of humidifying device 2. see figs. 2 and 21) and coupled to the upper body (fig. 2 discloses humidifying device 2 being coupled to top cover 1) by being brought into contact with a lower portion of the upper body (fig. 2 and para. [0043] discloses humidifying device 2 and top cover 1 coupling when being brought into contact via a magnet), the lower body having a vacant space (space defined by purifying housings 301 and 303. See fig. 18 and para. [0082]) into which a filter configured to purify air is inserted (fig. 18 and para. [0082] disclose purifying module 302 being located inside housings 301 and 303 and may consist of a filter), and having an air intake unit (air inlet 431 of dehumidifying device 4) provided on an outer surface thereof (see fig. 2) to draw in contaminated air (air inlet 431 is capable of drawing in contaminated air. See para. [0069]), wherein the air discharge unit comprises: a blower fan (see annotated fig. 1) provided in the upper body (annotated fig. 1 discloses the fan being part of top cover 1) and configured to induce a flow of air (fig. 1 and annotated fig. 1 disclose a fan powered by motor 104 which is capable of inducing air flow) so that the purified air is discharged to the outside (fig. 1 discloses top cover 1, which contains the fan, being located after purifying device 3 so that purified air exits outlet 102); a first fan cover (see annotated fig. 2) provided on the upper portion of the upper body (annotated fig. 2 and fig. 2 disclose the fan cover being located on top cover 1) and configured to cover a front side of the blower fan (see annotated fig. 2 and fig. 2).
Wang does not disclose a second fan cover provided on an upper portion of the first cover and configured to doubly cover the blower fan.
However, McGarva does disclose and a second fan cover (outlet cover 20. see fig. 3) provided on an upper portion of a first cover (fig. 3 discloses outlet cover 20 being located on an upper portion of inner protective cover 32) and configured to doubly cover a blower fan (figs. 3-4 and para. [0092] disclose two protective covers covering ventilator 34).
Wang and McGarva are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air outlet of Wang to include the double fan cover structure of McGarva in order to prevent objects of differing sizes to enter through the air outlet and damage the fan.

Annotated Figures

    PNG
    media_image1.png
    619
    1092
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 2 from Wang.

    PNG
    media_image2.png
    827
    935
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 10 from Wang.

    PNG
    media_image3.png
    842
    921
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 12 from Wang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0231542 (Wennerstrom et al.) discloses a two-compartment air purifier;
US 2019/0368774 (Chen) discloses staged air purifiers with modular capacity; and
US 2019/0264948 (Jung et al.) discloses many details of air purifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762